Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed February 15th, 2022 has been entered.  Claims 1 – 23 are currently pending in the application.  Claims 5 and 6 have been amended.  The rejection of claims 5 and 6 under 35 U.S.C. 102(a)(2) has been withdrawn.  Claims 1 – 4 and 7 – 18 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 19 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (US-20200048298-A1).
Regarding claims 5, 6, 20, and 21, Prakash teaches a diterpene glycoside isolated from Stevia [0010].  The glycoside has two glucose moieties coming from C-13 with a rhamnose branching from the first glucose and two glucose moieties coming from C-19, with a third glucose moiety branching from the first [0013 “CC-00336”].  Prakash teaches adding a sweetener composition to a consumable such as a beverage [0038], [0120].  The sweetener composition comprises the diterpene glycoside CC-00336 and an additional sweetener [0119].  Prakash also teaches all of the claimed rebaudiosides A, B, C, D, dulcosides A, and stevioside [0129].  It would have been obvious to have selected one or more of these sweeteners to use in combination with CC-00336 as Prakash teaches that the sweeteners are known to be combined.
Regarding claims 19 and 22, Prakash teaches the combination of a diterpene glycoside and at least one additional sweetener in a beverage.  Prakash teaches a composition combining CC-00336 and one or more secondary sweeteners in a ratio of 1:99 to 99:1 by weight [0107].  This provides 1 – 99 wt% CC-00336 based on the mass of the secondary sweeteners.  This range overlaps and thereby renders obvious the claimed ranges.
Regarding claim 23, Prakash teaches a final concentration of the diterpene glycoside in the consumable being 1x106 – 0.01 wt% (1 – 10000 ppm) [0112].  The claimed concentrations overlaps with and are obvious over the prior art.

Response to Arguments
Applicant’s arguments, filed February 15th, 2022, have been fully considered.
Claims 5 and 6 have been amended to overcome the rejection under 35 U.S.C. 102(a)(2) and the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (WO-2013066490-A1) teaches a beverage sweetened by rebaudioside D in conjunction with other sweeteners.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791